tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number number release date uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective july 20xx your determination_letter dated december 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have not demonstrated you are organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after july 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication a department of the treasury internal_revenue_service a rs exempt_organizations examination tax_exempt_and_government_entities_division date taxpayer id number form tax periods ended person to contact employee d number telephone number fax manager's contact information employee id number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional and above you'll still be able to file a protest with irs appeals_office after information as stated in the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel fax exempt government lintitics if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made ina technical_advice_memorandum however generally is final and binding on appeals ifwe don't hear from you ifyou don’t respond to this proposal within calendar days from the date of this letter we'll issue a final adverse defemrination letter contacting the taxpayer_advocate office is a taxpayer right the paxpayer advocate service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs hf you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www drs gow forms-pubs or by calling 800-tax-form hw you have questions you can contact the person shown at the top of this letter sincerely é lara kitnweee kasi for maria hooke director exempt_organizations examinations ienelosures form_6058 form 4621-a report of examination form 886-a publication publication 3498-a letter rev catalog number 34809f form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx date of notice july 20xx issues whether the exempt status of should be revoked effective july 20xx because it is not organized exclusively for exempt purposes within the meaning of sec_501 and sec_1 c - b the organization under sec_501 facts applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on december 20xx and was granted tax-exempt status as a c on december 20xx with an effective date of may 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization attested on form 1023-ez part il box that they have the organizing document necessary for their organizational structure sec_501 requires that an organizing document must limit your purposes to one or more exempt purposes within sec_501 the organization attested that their organizing document contains this limitation they also attested that their organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities in activities that in themselves are not in furtherance of one or more exempt purposes the organization attested that their organizing document contains the dissolution provision required under sec_501 or that they did not need an express dissolution provision in your organizing document because they rely on the operation of state law in the state in which you are formed for your dissolution provision the organization does not appear to have any organizing documents the organizing documents that the agent obtained from include a purpose clause to limit the purpose of the organization to one or more exempt purposes or include adissolution clause does not form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx the agent made several attempts to contact the organization to request that to provide and or conform its organizing documents specifically the agent attempted to contact organization by letter and also called a representative of the agent did not receive any organizing documents containing the necessary information required for a c organizing documents the correspondence for the audit was as follows oo letter rev with attachments was mailed to the organization on february 20xx with a response date of march 20xx this letter requested the organizing documents description of activities and financials letter 3844-a rev with attachments was mailed to the organization on july 20xx with a response date of august 20xx letter 3844-a with attachments was mailed certified to the organization at ez application on march 20xx with a response date of april 20xx article number per form letter 3844-a with attachments was mailed to president pincitexx with a response date of april 20xx article number on march letter 3844-a with attachments was mailed to pincitexx with a response date of april 20xx article number treasurer on march a response was received from organization on may 20xx they provided a charter the charter did not include a purpose or dissolution clause but it did mention bylaws the bylaws were not included in the response that was received letter 3844-b with attachments was mailed to organization at on july 20xx with a response date of august 20xx letter was requesting copy of bylaws a complete copy of original organizing and or any amendments to verify that they meet the organizational_test article number july 20xx letter was delivered and signed for on form 886-a rcv department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx o o letter 5077-b te_ge dr delinquency_notice was mailed to organization pincite 20xx with a response date of october 20xx article number on september letter taxpayer contact after disaster - te_ge was mailed to organization pincitexx letter advised that due to recent disaster we are suspending the exam until the suspension_period expires on october telephone contact for the audit was as follows o o o o o january 20xx called the phone number listed on the form 1023-ez application of that she will let the president know and spoke with she advised march 20xx called the number is no longer working at and april 20xx received call from granted day extension due to information being requested is needing to be translated into english from and may 20xx received call from advised response was in the mail there were some issues gathering information due to a strike at the university from and was september 20xx called voice mail so agent left a message at and it went to law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or form 886-a rc dcepmtment of the treasury - internal_revenue_service page -3- schedule no or form 886a name of taxpayer explanation of items exhibit year period ended 20xx more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulation c -1 b an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organization31 test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders rev ru 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status revproc_2018_5 sec dollar_figure inaccurate information on request a determination_letter issued to an organization that submitted a request in accordance with this revenue_procedure may not be relied upon by the organization submitting the request if it was based on any inaccurate material information submitted by the organization inaccurate material information includes an incorrect representation or attestation as to the organization's organizational documents the organization's exempt_purpose the form 886-a rwv department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx organization's conduct of prohibited and restricted activities or the organization's eligibility to file form 1023-ez organization's position taxpayer's position is unknown at this time government's position based on the above facts the organization has not established that it had organizing documents limiting the purpose of the organization to one or more exempt purposes ora proper dissolution clause that meet the organizational_test under sec_501 at the time of applying for tax exemption if an organization fails to meet either the organizational_test or the operational_test it is not exempt the organization fails the organizational_test because it did not establish that it had an organizing document that complied with sec_501 at the time of applying for tax exemption because it never had an organizing document that meets the requirements of sec_501 and because it misrepresented that fact in its form 1023-ez the revocation is effective as of july 20xx conclusion based on the foregoing reasons it is the irs's position that the organization failed to establish that it meets the organizational_test as required sec_501 for it to be exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective july 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after june 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
